UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6818


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

DEVON RAYMUS STURDIVANT,

             Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:06-cr-00194-RJC-1)


Submitted: August 24, 201                                         Decided: August 29, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Devon Raymus Sturdivant, Appellant Pro Se. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina; Gretchen C. F. Shappert, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Devon Raymus Sturdivant appeals the district court’s order denying relief on his

18 U.S.C. § 3582(c)(2) (2012) motion.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Sturdivant, No. 3:06-cr-00194-RJC-1 (W.D.N.C. June 2, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                          AFFIRMED




                                          2